Citation Nr: 0619802	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-37 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Columbia, South Carolina (RO).

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is remanded to the RO via 
the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for PTSD.

2.  In October 2003, a claim to reopen the issue of 
entitlement to service connection for PTSD was received.

3.  Evidence associated with the claims file since the 
November 2001 rating decision raises a reasonable possibility 
of substantiating the veteran's claim of service connection 
for PTSD.


CONCLUSION OF LAW

The evidence received since the November 2001 rating decision 
is new and material, and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim to reopen a previously denied issue of service 
connection for PTSD as the Board is taking action favorable 
to the veteran by reopening the claim.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Unappealed rating decisions in May 1999 and May 2000 denied 
the veteran's claim of entitlement to service connection for 
PTSD on the basis that the claimed in-service stressors had 
not been verified and that there was no clinical indication 
of PTSD.  An unappealed November 2001 rating decision denied 
the veteran's claim to reopen the claim of service connection 
for PTSD on the basis that no new and material evidence had 
been received.   The relevant evidence of record at the time 
of the November 2001 rating decision consisted of the 
veteran's service medical records, VA medical records from 
November 1972 to August 1999, a stressor letter from the 
veteran, and the veteran's service personnel records.
 
The veteran did not file a notice of disagreement after the 
November 2001 rating decision.  Therefore, the November 2001 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In October 2003, a claim to reopen the issue of entitlement 
to service connection for PTSD was received.  Evidence of 
record received since the November 2001 RO decision includes 
additional service personnel records, VA medical records from 
March 2002 to August 2004, and the transcript of a hearing 
before the Board in December 2005.  All of the evidence 
received since the November 2001 RO decision is "new" in 
that it was not of record at the time of the November 2001 
decision.

Of particular note is a March 2002 VA mental health 
examination report, which states, in part, that the veteran 
had

PTSD from trauma in the [N]avy. . . [he] 
was beaten up by white navymen with a 
flashlight [and] had 8 stitches, it 
happened at night. . . while in the 
[N]avy the condition was so difficult 
being a black guy [that] he became 
fearful and paranoid, had flashbacks and 
nightmares.

The diagnosis was PTSD.  VA medical reports dated in November 
2002, August 2003, December 2003, April 2004 and August 2004 
also diagnosed PTSD.  Since there is no medical evidence of 
record that contradicts the findings of the March 2002 VA 
medical examination report, the Board finds that it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the March 2002 VA mental health examination 
report is new and material within the definition of 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only the appeal is granted.


REMAND

The veteran alleges that he has PTSD as a result of stressors 
he experienced while serving in the Navy.  Specifically, he 
states that he was repeatedly assaulted, harassed, and 
subjected to racial discrimination while stationed aboard the 
USS TERREBONNE PARISH (LST 1156) both at sea and in port.

At his hearing before the Board, the veteran stated that, 
following an incident in which he was hit in the head while 
asleep, he was taken to a hospital in Baltimore where he 
received 14 stitches.  He subsequently identified the 
hospital as Francis Scott Key Medical Center and stated that 
he was treated there shortly before taking leave from the USS 
TERREBONNE PARISH.  The record shows that the veteran had 
three periods of leave that fit his description, from April 
29 to May 2, from August 6 to August 21, and from December 18 
to December 27 in 1965.

The veteran further stated that he applied for transfers off 
the USS TERREBONNE PARISH multiple times while he was 
stationed there and that both he and his mother filed formal 
complaints with the Red Cross about the treatment he was 
receiving.  Finally, the veteran stated that, unrelated to 
the incidents onboard the USS TERREBONNE PARISH, he was 
sexually molested by a commissioned officer who picked him up 
while he was hitchhiking from his duty station in Little 
Creek, Virginia.

Accordingly, the case is remanded for the following action:

1.	The RO must provide the veteran all 
notice and duty to assist obligations 
with regard to the veteran's claim for 
service connection for PTSD.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.  In this regard, the 
veteran must be provided a notice 
letter and specifically told of the 
information or evidence he needs to 
submit to substantiate his claim, as 
well as the information or evidence 
that VA will obtain, if any.  38 
U.S.C.A. § 5103(a); see also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran must also 
be asked to submit all pertinent 
information or evidence in his 
possession.  38 C.F.R. § 3.159.

2.	The RO must notify the veteran of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
with regard to evidence that VA may 
consider to corroborate his PTSD 
stressor of sexual assault and be 
provided with the opportunity to submit 
such evidence.  The veteran must be 
informed of what specific evidence is 
still needed to substantiate his claim; 
which portion, if any, he is 
responsible for providing; and which 
portion, if any, VA will attempt to 
obtain on his behalf.  In addition, the 
RO must request that he provide 
additional details concerning his other 
stressors.  The veteran must be asked 
to provide the dates when he requested 
transfers from the USS TERREBONNE 
PARISH.  Furthermore, the RO must ask 
the veteran to submit any other records 
pertaining to his claim, to include any 
records that may be available from the 
Red Cross regarding his alleged 
stressors.

3.	Regardless of any response from the 
veteran, the RO must also send a 
request to Francis Scott Key Memorial 
Hospital in Baltimore, Maryland for all 
available medical records pertaining to 
the veteran.  The request should 
specifically request a search for 
records from April, July, August, and 
December 1965 which indicate that the 
veteran was treated for a head injury 
and for which he received stitches.

4.	Regardless of any response from the 
veteran, the RO must request copies of 
the ship's logs from the USS TERREBONNE 
PARISH from the Ship Deck Logs Section 
of the Naval Historical Center (NHC) 
and from the National Archives and 
Records Administration (NARA), or other 
appropriate source.  NHC and NARA must 
be requested to provide any information 
regarding a head injury of the veteran 
in April, July, or December 1965 from 
the ship's logs and any other 
appropriate source.  If the research of 
available records for corroborating 
evidence leads to negative results, the 
RO must notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO must 
also follow up on any additional action 
suggested by NHC or NARA.

5.	The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


